DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Claims 31-149 are pending in the application. Applicant withdrew all claims 31-80 examined previously and stated in remarks:

    PNG
    media_image1.png
    157
    657
    media_image1.png
    Greyscale
 that new claims 85-132 are essentially same as withdrawn and previously examined claims 31-84. The Examiner notes that newly entered claims 85-132 are not same as now withdrawn and previously examined claims 31-84, and claims 133-149 are drawn to new subject matter, not previously examined. Examiner notes that especially claims 124-137, and 139-148 are different.  However, for compact prosecution claims 124-133 and 138-149 are hereby examined along with claims 85-123 (which are also different from previously examined claims but within the scope of previously examined claims). Accordingly, Claims 134-137 have been withdrawn.
Newly submitted claim 134-137 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the new claims are use claims, which falls under both composition and method claims and are broad with respect to including any method of use.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 134-137, withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claims 85-133 and 138-149 are under current examination and claims 31-84 and 134-137 have been withdrawn. 
Amendment necessitated new claim rejection as set forth below.
Claim Objections
Claim 98-133 and 138-149 are objected as the numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Claims are misnumbered after claim 98 (see repetition of claim 98)
Appropriate correction is required.
Duplicate Claims
Claim 138 and 149 are duplicate claims. Applicant is advised that should claim 138 be found allowable, claim 149 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 124-133 are rejected under 35 U.S.C. 112, as failing to comply with the enablement requirement.
Claims 124-133 are rejected under 35 U.S.C. 112(a), because the specification, while being enabling for treating TBI and concussion, does not reasonably provide enablement for preventing TBI and concussion. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.  (See In re Sichert, 196 USPQ 209 (CCPA 1977) with respect to prevention of cancers).  
To be enabling, the specification of the patent must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993), as cited above. 
The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth by In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404, as cited previously.   
As applied to the instant fact situation:
(A) the instant claims are sufficiently broad so as to embrace a method of using the active compound for the treatment or prevention of TBI and concussion.    While such “prevention” might theoretically be possible under strictly controlled laboratory or in vitro conditions, as a practical matter it is extremely risky and nearly impossible to achieve in the “real world” in which patients live;
	(B) the nature of the invention is a method of treating or preventing TBI and concussion; 
(C) the state of the prior art is such that methods of using progesterone and synthetic progestin are known for treating TBI and concussion; 
(D) the level of one of ordinary skill in the art is that of a graduate level scientist or trained medical clinician; 
(E) the level of predictability in the art is low, as is true for chemical compositions, particularly when used to treat a human or mammal; 
(F) No direction for preventing any of the claimed diseases or disorders is provided by the inventors. No in vivo data or in vitro data is provided with any of the compounds for demonstrating claimed method and improvement associated with preventing the claimed diseases;
(G) the existence of working examples is limited to treating following post injury for both TBI and concussion; and 
(H) thus, an undue amount of experimentation would be required to use the invention based upon the content of the disclosure.
	Because of the known unpredictability of the art, and in the absence of experimental evidence, no one skilled in the art would accept the assertion that the instantly claimed agents predictably could be used to prevent TBI and concussion as contained in the claim and contemplated by the specification. Accordingly, the instant claims do not comply with the enablement requirement of §112, since to practice the invention claimed in the instant application a person of ordinary skill in the art would have to engage in undue experimentation, with no assurance of success.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 85-133 and 138-149 and the elected species are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman (US 7473687 B2) and Carl (Journal of the American Chemical Society, 1953, Vol 75 (18), 4440-4442) in combination. 
Determining the scope and contents of the prior art
Hoffman teaches a method of treating TBI and concussion in human child (under 18 years of age), adult (over 18 years of age) and in age groups of 55-95 or older comprising administering progesterone:

    PNG
    media_image2.png
    213
    343
    media_image2.png
    Greyscale
 or synthetic progestin (encompass elected species of the instant claims) with a dose of about 0.1-0.5 mg/Kg; 0.05-5mg/Kg etc. (meets limitation of all doses of the instant claims) (column 3-5, 11-14) in a pharmaceutical composition as solid, liquid, suspension comprising small molecule such as cyclodextrin or neuroprotective agent through any route of administration such as intranasal, IP, IV, IM etc. (column 3-5, 11-14 and claims). The cited prior art and further give clinical trial examples with humans suffering from moderate to severe TBI (columns 17-34). 
Ascertaining the differences between the prior art and the claims at issue
Hoffman teaches a method of treating TBI and concussion in human comprising administering progesterone or synthetic progestin (encompass elected species of the instant claims) with same dose and route as in the instant claims. However, the cited prior art fails to teach profession of the human to be treated; example with mild TBI and example using the elected species.
Resolving the level of ordinary skill in the pertinent art
	With regard to the difference of providing example of the elected species- Hoffmann teaching is broader in scope and includes progesterone or synthetic progestin which encompass elected species of the instant claims. Although Hoffman doesn’t provide specific examples of the elected species in the process of treatment, the invention teaches method with progesterone which is different from the elected species with respect to Me Vs H and stereochemistry.  
Since examples of species or subgenus taught by the cited prior art are structurally similar to that claimed, it would have been obvious to a person of ordinary skill in the art to choose the claimed species or subgenus from the genus, based on the reasonable expectation that structurally similar species usually have similar properties. See, e.g., Dillon, 919 F.2d at 693, 696, 16 USPQ2d at 1901, 1904. See also Deuel, 51 F.3d at 1558, 34 USPQ2d at 1214. “Structural relationships may provide the requisite motivation or suggestion to modify known compounds to obtain new compounds. For example, a prior art compound may suggest its homologs because homologs often have similar properties and therefore chemists of ordinary skill would ordinarily contemplate making them to try to obtain compounds with improved properties.” 
In addition, substitution of a methyl for a hydrogen is considered to be prima facie obvious. In re Woods 199 USPQ 137; further, see also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious). Since chemical structures that are closely similar are expected to have similar properties and utilities, it would have been prima facie obvious to a person of ordinary skill in the art with a reasonable expectation of success that a synthetic progestin such as the elected species closely similar to progesterone may be useful in the method of treating TBI or concussion.
This deficiency is further cured by Carl. 
Carl teaches a synthetic progestin:

    PNG
    media_image3.png
    218
    385
    media_image3.png
    Greyscale
 (same chemical formula as the elected species) (page 4441, col 1 and 2). Carl further teaches that the compound is found to be more biologically active than the parent progesterone (page 4441, col 1 and 2). Thus, based on the guidance provided by Hoffman and Carl, it would have been prima facie obvious to a person of ordinary skill in the art that stereoisomers of 19-norprogesterone may be useful in treating TBI or concussion. This is because Hoffmann suggests using synthetic progestin in the method and Carl teaches that 19-norprogesterone possess similar biological activity as progesterone. Further, a person of ordinary skill in the art would have been motivated to try 19-norprogesterone in the method as Carl teaches that 19-norprogesterone is more biologically active than its natural progesterone form.
With regard to the difference of profession of the human being treated-Hoffman teaches treating TBI and concussion in all humans of different age groups. Thus, with the guidance provided by Hoffmann it would have been prima facie obvious to a person of ordinary skill in the art that any human from any profession may be treated by the method taught by Hoffmann absent any evidence to the contrary.
 With regard to the difference of example with mild TBI-Although Hoffman provides examples of treating moderate and severe TBI, Hoffman teaches treating any TBI of any severity and concussion in all humans. Thus, with the guidance provided by Hoffmann it would have been prima facie obvious to a person of ordinary skill in the art that any human with any severity of TBI may be treated by the method taught by Hoffmann. Since Hofmann provides specific examples of treating moderate and severe TBI, it would have been prima facie obvious to a person of ordinary skill in the art that mild TBI having less severe symptoms may also be benefited by the same treatment absent any evidence to the contrary.
Based on the above established facts, it appears that the combination of teachings of above cited prior art read applicants’ process.  
Therefore, all the claimed elements were known in the prior art and one skilled person in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable to one of ordinary skill in the art at the time of the invention. 
Considering objective evidence present in the application indicating obviousness or nonobviousness
To establish a prima facie case of obviousness, three basic criteria must be met: (1) the prior art reference must teach or suggest all the claim limitations; (2) there must be some suggestion or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings; and (3) there must be a reasonable expectation of success; and (MPEP § 2143).
In this case, Hoffman teaches a method of treating TBI and concussion in human comprising administering progesterone or synthetic progestin (encompass elected species of the instant claims) with same dose and route as in the instant claims, whereas Carl teaches a synthetic progestin:

    PNG
    media_image3.png
    218
    385
    media_image3.png
    Greyscale
 (same chemical formula as the elected species) and provides that 19-norprogesterone is more biologically active than the parent progesterone. 
So, the combination of prior art read applicants claims.   
In KSR International Vo. V. Teleflex Inc., 82 USPQ2d (U.S. 2007), the Supreme Court particularly emphasized “the need for caution in granting a patent based on a combination of elements found in the prior art,” (Id. At 1395) and discussed circumstances in which a patent might be determined to be obvious.  Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” (Id. At 1395).  See MPEP 2143 -  Examples of Basic Requirements of a Prima Facie Case of Obviousness [R-9].
In this case at least prong (E)    “Obvious to try”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success would apply.  
The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”KSR, 550 U.S. at ___, 82 USPQ2d at 1397. If any of these findings cannot be made, then this rationale cannot be used to support a conclusion that the claim would have been obvious to one of ordinary skill in the art.  It is well within the skill of the organic chemist to recognize the fact that applicants claimed process is nothing but the combination of known individual chemical processes.  Further, there is a reasonable expectation of success that synthetic progestin such as 19-norprogesterone may be useful in treating TBI and concussion by combination of the above cited prior art. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention by taking the advantage of the teaching of the above cited references and to make the instantly claimed process with a reasonable expectation of success. 
Response to Arguments
Applicant’s remarks, amendment and affidavit, filed on 08/25/2021 and 08/15/2022, have been fully considered but not found persuasive.
Applicant argued that applicant has amended claims and deleted “prevent or preventing” and therefore rejection under 112a should be withdrawn.
This is not found persuasive and claims are rejected under 112a as claims 124-133 recites prevent or preventing. 

Applicant argued and presented affidavit reciting opinions of the applicant separately on each prior art that how the instant compound is different with respect to stereochemistry and Me vs H over Hoffman along with lessons on stereochemistry and example of thalidomide:

    PNG
    media_image4.png
    120
    903
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    836
    946
    media_image5.png
    Greyscale
 

    PNG
    media_image6.png
    445
    854
    media_image6.png
    Greyscale
 

    PNG
    media_image7.png
    820
    935
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    820
    928
    media_image8.png
    Greyscale
 

    PNG
    media_image9.png
    261
    877
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    795
    890
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    240
    790
    media_image11.png
    Greyscale

 
    PNG
    media_image12.png
    855
    948
    media_image12.png
    Greyscale

 Applicant argued and presented opinion on unexpected properties. 
 
  Applicant argued over the cited prior art Carl, referring as Djerassi, that at the time of publication by Carl:

    PNG
    media_image13.png
    251
    783
    media_image13.png
    Greyscale
 Applicant argued that how 19-norprogesterone (the compound of the instant claims and taught by Carl) is different from progesterone and then moves to a compound different from 19-norprogesterone followed by applicant’s opinion on activities:

    PNG
    media_image14.png
    269
    843
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    384
    752
    media_image15.png
    Greyscale

    PNG
    media_image16.png
    742
    801
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    205
    552
    media_image17.png
    Greyscale
Applicant argues how the instant compound is different about the stereochemistry and presented opinion, described enantiomers, diastereomers, mirror images, synthesis:

    PNG
    media_image18.png
    781
    852
    media_image18.png
    Greyscale


    PNG
    media_image19.png
    439
    784
    media_image19.png
    Greyscale

    PNG
    media_image20.png
    715
    880
    media_image20.png
    Greyscale


    PNG
    media_image21.png
    855
    916
    media_image21.png
    Greyscale


    PNG
    media_image22.png
    220
    761
    media_image22.png
    Greyscale


    PNG
    media_image23.png
    665
    866
    media_image23.png
    Greyscale


    PNG
    media_image24.png
    383
    798
    media_image24.png
    Greyscale


    PNG
    media_image25.png
    344
    863
    media_image25.png
    Greyscale

Applicant argues that how Carl doesn’t teach treating TBI:

    PNG
    media_image26.png
    655
    821
    media_image26.png
    Greyscale


    PNG
    media_image27.png
    369
    931
    media_image27.png
    Greyscale

Applicant argues and concludes how the combination of Hoffman and Carl renders obvious the synthesis, uses etc. of compound of the instant claims.

This is not found persuasive and the instant claims are found obvious over the cited prior art. This is because (1) In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986); (2) the examiner already pointed out the differences with respect to stereochemistry and Me vs H between compound of the instant claims and compound of the cited prior art. Although lessons on stereochemistry, optical isomerism, enantiomers etc. are greatly appreciated, these lessons do not provide any evidence that having a difference of stereochemistry and/or Me vs H difference result in unexpected properties; (3) providing examples that are unrelated to the instant claims, such as thalidomide etc., is appreciated. However, the instant claims are drawn to compounds different from thalidomide and therefore applicant is suggested to provide evidence that how compound of the instant claims provides unexpected properties, i.e. results showing such differences; (4) Opinions and predictions of the applicant does not replace the need for concreate evidence of unexpected properties. (5) Additional teachings of Carl or Hoffman on other compounds, does not precludes that Carl in fact teaches 19-norprogesterone, different from the instant claims with respect to stereochemistry; (6) Comparing activity of 19-norprogesterone with testosterone and providing literature with no IDS is again not persuasive as the instant claims are not drawn to testosterone but to a stereoisomer of 19-norprogesterone. 
	Since examples of species or subgenus taught by the cited prior art are structurally similar to that claimed, it would have been obvious to a person of ordinary skill in the art to choose the claimed species or subgenus from the genus, based on the reasonable expectation that structurally similar species usually have similar properties. See, e.g., Dillon, 919 F.2d at 693, 696, 16 USPQ2d at 1901, 1904. See also Deuel, 51 F.3d at 1558, 34 USPQ2d at 1214. “Structural relationships may provide the requisite motivation or suggestion to modify known compounds to obtain new compounds. For example, a prior art compound may suggest its homologs because homologs often have similar properties and therefore chemists of ordinary skill would ordinarily contemplate making them to try to obtain compounds with improved properties.” 
In addition, substitution of a methyl for a hydrogen is considered to be prima facie obvious. In re Woods 199 USPQ 137; further, see also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious). Since chemical structures that are closely similar are expected to have similar properties and utilities, it would have been prima facie obvious to a person of ordinary skill in the art with a reasonable expectation of success that a synthetic progestin such as the elected species closely similar to progesterone may be useful in the method of treating TBI or concussion.
Carl teaches a synthetic progestin:

    PNG
    media_image3.png
    218
    385
    media_image3.png
    Greyscale
 (same chemical formula as the elected species) (page 4441, col 1 and 2). Carl further teaches that the compound is found to be more biologically active than the parent progesterone (page 4441, col 1 and 2). Thus, based on the guidance provided by Hoffman and Carl, it would have been prima facie obvious to a person of ordinary skill in the art that stereoisomers of 19-norprogesterone may be useful in treating TBI or concussion. This is because Hoffmann suggests using synthetic progestin in the method and Carl teaches that 19-norprogesterone possess similar biological activity as progesterone. Further, a person of ordinary skill in the art would have been motivated to try 19-norprogesterone in the method as Carl teaches that 19-norprogesterone is more biologically active than its natural progesterone form. 
Importantly, attorney argument is not evidence unless it is an admission, in which case, an examiner may use the admission in making a rejection. See MPEP § 2129 and § 2144.03 for a discussion of admissions as prior art.
The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness."). 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

    PNG
    media_image28.png
    1
    1
    media_image28.png
    Greyscale
Conclusion
No Claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PANCHAM BAKSHI whose telephone number is (571)270-3463.  The examiner can normally be reached on M-Thu 7-4.30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-2720627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PANCHAM BAKSHI/Primary Examiner, Art Unit 1623